Citation Nr: 0733974	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO. 05-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1. Entitlement to an initial increased rating for neuropathy, 
digital nerves, right third and fourth fingers, currently 
evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for residual scar, 
donor site, skin graft, left thorax, currently evaluated as 
10 percent disabling. 

3. Entitlement to an increased rating for residuals, post 
operative scars, with ankylosis distal interphalangeal 
articulations, right third and fourth fingers, currently 
evaluated as 20 percent disabling. 

4. Entitlement to an increased (compensable) rating for right 
ear hearing loss. 

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

6. Entitlement to service connection for Agent Orange 
exposure. 

7. Entitlement to service connection for a left knee 
disorder. 

8. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004, rating decision of 
the Baltimore, Maryland, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
neuropathy, digital nerves, right third and fourth fingers, 
and awarded a 10 percent rating, effective December 2003. The 
RO also increased the veteran's residual scar, donor site, 
skin graft, left thorax, from zero percent to 10 percent, 
effective December 2003. The United States Court of Appeals 
for Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, these claims for increased ratings remain 
in appellate status.

An increased rating for residuals, post operative scars, with 
ankylosis distal interphalangeal articulations, right third 
and fourth fingers, an increased rating for right ear hearing 
loss, and service connection for PTSD, Agent Orange exposure, 
and left knee disability were also denied. Additionally, new 
and material evidence to reopen the claim for right knee 
disorder was not submitted. 

The issues of entitlement to service connection for PTSD, 
initial increased rating for neuropathy digital nerves, right 
third and fourth fingers, increased rating for residuals, 
post operative scars, with ankylosis distal interphalangeal 
articulations, right third and fourth fingers, and whether 
new and material evidence has been submitted to reopen the 
claim for a right knee disorder  being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

By correspondence dated in July 2007, the veteran filed an 
informal claim of service connection for a depressive 
disorder, including as secondary to the presently service-
connected disorders. Because this matter has not been 
adjudicated by the RO, it is referred thereto for appropriate 
action.


FINDINGS OF FACT

1. Residuals, scars (2), donor site, skin graft, left thorax, 
are 7 cm and less than 1 cm in length, superficial and no 
more than painful on examination. 

2. Results of the November 2005 VA audiometric examination 
correspond to a Level X hearing in the right ear.

3. The veteran has not identified a disability that exists 
that is related to presumed exposure to an herbicide, 
including Agent Orange, in Vietnam. 

4. There is no competent medical evidence that links a left 
knee disorder to the veteran's active duty service. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residual scar, donor site, skin graft, left thorax, are not 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802,7803, 7804 (2007). 

2. The criteria for a rating of 10 percent and no more, for 
right ear hearing loss has been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007). 

3. There is no issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for exposure to Agent Orange. 38 U.S.C.A. § 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2007). 

4. A left knee disorder was not incurred in, or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the claimant; 2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). By letters 
dated in December 2003, March 2004, and April 2004, the 
veteran was advised in accordance with the law, prior to the 
September 2004 rating decision and in accordance with the 
specific requirements of C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits to be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in 
March 2006. The Board has granted an increased rating for 
right ear hearing loss and the RO will decide the effective 
date in this regard. As to the other issues presently 
appealed, since the preponderance of the evidence is against 
these claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records and VA examination 
reports. There are no known additional records to obtain. 

A hearing was offered, and the veteran testified before the 
hearing officer at the RO in October 2005. As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.
 Increased Ratings

Service connection was established for residual scars, donor 
site, skin graft, left thorax, awarded a zero rating, 
effective July 1970. By rating decision September 2004, the 
zero rating was increased to 10 percent, effective, effective 
from December 2003. Service connection for right ear hearing 
loss was granted a zero percent rating , effective from 
February 1970. These evaluations have been in effect to this 
date. 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 


Residual scar, donor site skin graft left thorax

The veteran contends, in essence, that the veteran's donor 
site scar is more severe than the current evaluation 
reflects. The veteran argues that he has pain and itching as 
a result of the scarring. He maintains that he has two donor 
site scars and that he should be rated for both scars. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran underwent a VA scar examination in January 2004. 
There was a well-healed 3 inch surgical incision along the 
left lateral upper thorax over the ribs which was the site of 
the appellant's graft. The scar was moderately tender, but 
there was no heat, erythema, depression, elevation, 
ulceration, or keloid formation.

The veteran underwent additional VA examination in 
November 2005. The examiner noted that the veteran had two 
scars which were healed on his right chest -  one main scar 
and one other very small scar, both resulting from his 
grafting surgery. The veteran complained of itching and pain 
of the scars. 

Physical examination revealed one main scar on the left 
anterior area of the chest, transverse, running parallel to 
the ribs, and approximately 7 cm long, and 1 cm in width, 
described as an elliptical scar. There was a second scar 
described as just above the first scar, very small in size, 
barely 1 cm long and hardly visible. Both scars were found to 
be nontender, non adherent, smooth in texture. There was no 
elevation or depression, no ulceration, and no loss of 
underlying tissue. There was no inflammation or keloid 
formation and no disfigurement related to the scars. 
Critically, the examiner noted there was no resulting 
limitation of function due to the scars. 

Under the applicable rating criteria, scars, other than the 
head face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 
square centimeters) warrant a 10 percent disability rating. A 
20 percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters), a 30 percent rating is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters). 38 C.F.R. § 4.118 Diagnostic Code 
7801. The clinical evidence of record clearly indicates that 
the veteran's left chest scar is a superficial one and that 
the area of the scar does not exceed 12 square inches (77 
square centimeters).

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for: scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, with an 
area or areas of 144 square inches (929 square centimeters) 
or greater. This is the maximum rating for this code. Again, 
the clinical evidence of record indicates that the veteran's 
left chest scar is not at least 144 square inches (929 square 
centimeters) in size and this code is therefore not for 
application.

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars. This is the maximum rating 
for this code. There is no clinical evidence of record to 
establish that the veteran's left chest scar is unstable in 
nature and therefore this code is not for application.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination. The 
veteran is currently assigned a 10 percent evaluation under 
this code. Ten percent is the maximum rating for this code.

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part. There is no clinical 
evidence of record to establish that the veteran's left chest 
scar is the cause of any limitation of function of any body 
part and therefore this code is not for application.

The notes pertaining to these regulations are shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

        (2) A deep scar is one associated with underlying soft 
tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

The veteran's donor site skin graft scar, left thorax 
increased rating claim must be denied. The evidence does not 
show that he has any functional loss due to this scar. 
Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of 
any problem due to the scarring of the left chest, other than 
painful on examination, and the veteran is presently rated at 
the maximum 10 percent rating in this regard. In addition, 
there is no clinical evidence of record that indicates any 
finding that the left chest scar is other than superficial in 
nature or that there is any limitation of motion that is due 
to the left chest or that the scar is more than one square 
centimeter in size. 38 C.F.R. § 4.118 (2007). Further, 
although there were two scars noted, they are not in widely 
separated areas, or on two or more extremities. Accordingly, 
an evaluation in excess of 10 percent is not warranted 
pursuant to Diagnostic Codes 7801, 7802, 7803, 7804 or 7805 
(2007).

The Board finds that the schedular evaluation in this case is 
not inadequate. As discussed above, there are higher ratings 
available for scars, but the required manifestations have not 
been shown in this case. The findings needed for an 
evaluation in excess of 10 percent for residual scar, donor 
site, skin graft, left thorax, are not demonstrated in the 
evidence of record. 


Right Ear Hearing Loss

The veteran contends that right ear hearing loss is more 
severe than the current evaluation reflects. The veteran 
argues that he has no hearing in his right ear and that 
compensation in excess of zero percent rating is warranted. 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables. See 38 C.F.R. 
§ 4.85(h), Table VI, Table VII. Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation. Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages). Level I 
represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI. See 38 C.F.R. § 4.85. 


"Percentage Evaluations for Hearing Impairment," is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. 
The percentage evaluation is located at the point where the 
row and column intersect. If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
§ 3.383 of this chapter. 38 C.F.R. § 4.85(e)(f). 

During this appeal period, the veteran underwent VA audiology 
examinations on three occasions. In January 2004, the VA 
examiner indicate that the inter-test consistency was poor 
due to obvious exaggeration. The examiner indicated that the 
results of the audiology examination were not suitable for 
rating purposes. 

In November 2005, a VA audiology examination was rendered. 
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT

0


RIGHT
100
105
105
105

Average pure tone thresholds were 104 in the right ear. 
Speech recognition ability was 96. 

In April 2007, the veteran underwent an audiology 
consultation. The testing was halted due to inconsistent 
responses. 

Based on the findings of the November 2005 testing, which was 
the only audiology examination which provided findings 
sufficient for evaluation, the veteran meets the criteria for 
an exceptional pattern of hearing loss. Thus, consideration 
of 38 C.F.R. § 4.86 is warranted.

By intersecting the column in Table VI for average pure tone 
decibel loss falling at 98+ with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the left ear is level IV. Level VI hearing 
acuity for the right ear combined with level I hearing acuity 
for the left nonservice connected ear equates to a 
noncompensable evaluation. 38 C.F.R. § 4.85, Table VII. 
Application of Table VIA puretone average results in Level X. 
Level X hearing acuity for the right ear combined with level 
I hearing acuity for the left nonservice connected ear 
equates to a 10 percent evaluation. 38 C.F.R. § 4.85, Table 
VII. 

Thus, a 10 percent rating, and no more, is warranted for the 
veteran's right ear hearing loss, and to this extent, the 
appeal is granted. 


Service Connection

Herbicides: "Agent Orange"

The veteran argues that his presumed exposure to herbicides 
during his Vietnam service warrants a grant of service 
connection. Although he has claimed to have had a skin 
disorder, there is presently no evidence of the presence of 
such a disorder. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. Any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant 
may be considered an informal claim. Such informal claim must 
identify the benefit sought.




A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 C.F.R. § .307(a)(6)(iii).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

The law is clear that the mere presumed exposure to 
herbicides is not sufficient to constitute a disability under 
the law. See Brammer v. Derwinski, 3 Vet. App. 223 (1992);See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Presumed herbicide exposure itself is not a disorder that 
warrants presumptive service connection. To the extent that 
the veteran contends that he currently has a disability 
manifested by herbicide exposure, and testified at the 
October 2005 RO hearing that no doctor has attributed a 
disability to Agent Orange, it is well established that as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical diagnosis or causation. The veteran 
has not specified, and the record does not show, that the 
nature of disability he alleges to have been incurred by 
presumed exposure to herbicides. As such, there is no 
disability to service connect.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in disability. See 38 U.S.C.A. § 1110. In the 
absence of proof of a present disability there can be no 
claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).


Left Knee Disorder

The veteran asserted that service connection is warranted for 
a left knee disorder. He maintains that this condition 
occurred while on active duty. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The veteran's service medical records showed no findings, 
treatment, or diagnosis, of a left knee disorder. Since the 
veteran's discharge from active, the first medical evidence 
of record related to his left knee disorder is dated in 2005. 
A magnetic resonance imaging test in July 2005 showed lateral 
meniscus tear of the left and right knee. A May 2006 VA 
treatment record indicated that the veteran had five to six 
years of pain in his bilateral knees, left worse than right. 

However, none of the medical evidence of record that shows 
that the veteran has a left knee disorder links that disorder 
to his active duty service. The only association of the 
veteran's left knee disorder to active service is the 
veteran's assertion of such. The veteran's contention 
regarding the etiology of his disability is not probative, 
since as a layperson, he is not competent to provide medical 
opinions that otherwise require medical expertise. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

With no evidence in service showing a left knee disorder and 
no medical evidence of record linking a left knee disorder to 
his period of active service, service connection for a left 
knee disorder is not shown. Because the preponderance of the 
evidence is against the claim, the appeal is denied. 


ORDER

An increased rating for residual scar, donor site, skin 
graft, left thorax, is denied. 

A rating of 10 percent and no more, for right ear hearing 
loss is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits. 

Service connection for left knee disorder is denied. 

REMAND

The veteran contends that service connection for PTSD is due 
to his Vietnam service and service connection for a right 
knee disorder is due to his active duty service. 
Additionally, the veteran claims his service-connected 
neuropathy, digital nerves, right third and fourth fingers, 
and residuals, post operative scars, with ankylosis distal 
interphalangeal articulations, right third and fourth 
fingers, are more severe than the current evaluation reflects 

The Board has determined that further development of these 
claims is warranted.

As to the claim of service connection for a right knee 
disorder, VA informed the veteran of what was necessary for 
service connection claims. However, this is not the first 
claim for service connection for a right knee disorder. 
Service connection for a right knee disorder was denied by 
rating decision of September 1982. The veteran was notified 
of the denial in November 1982, and he did not appeal that 
denial. The veteran's petition for service connection filed 
in December 2003 should have been characterized as an attempt 
to reopen the claim for service connection for a right knee 
disorder. He was not informed of what was necessary to 
substantiate an application to reopen a previously denied 
claim by submission of new and material evidence claim, in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(Holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.). 

As to the claim of service connection for PTSD, the veteran 
testified at an October 2005 RO hearing that he had been 
diagnosed with the disorder by a competent medical 
professional. As noted above, a diagnosis of the claimed 
disorder is a requirement for the establishment of service 
connection, and the veteran's claim has been denied on the 
basis he has not been so diagnosed. 

It is well-settled law that when VA is on notice of evidence 
which would substantiate a claim for benefits, either through 
the account of the veteran or otherwise, VA is required to 
advise the veteran of the necessity of obtaining such 
evidence.  Robinette v. Brown, 8 Vet.App. 69, 80 (1995). 
Thus, the veteran is presently advised that this claim is 
remanded specifically to enable him to obtain a report from a 
competent treating physician reflecting the diagnosis of PTSD 
as he has alleged.  He is also advised that while VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. 
§  5107(a). 

The veteran's account of claimed stressors is also unclear, 
and as a result, have not been verified. However, because the 
claim remains pending, he may submit further clarification as 
to claimed stressors.  

As to the veteran's increased rating neuropathy and 
orthopedic claims related to his third and fourth fingers, 
there is some confusion in the medical evidence of record. In 
a November 2005 VA examination report, a peripheral nerve 
examination initially discusses the third and fourth finger 
(for which the veteran is service-connected), then reports 
physical examination findings related to the index finger 
(not service-connected) and middle finger, and no findings 
related to the ring finger (fourth), which is the finger to 
be discussed on examination. It is important to note that 
although the ring finger is more likely to be affected by the 
ulnar nerve (DC 8516), the veteran's disabilities of the 
right hand entail the third and fourth fingers and these are 
the fingers that should be examined and evaluated. 

Under 38 C.F.R. § 4.71a, DC 5219, the rating to be evaluated 
is the two fingers that have unfavorable ankylosis. The 
veteran's two disabled fingers are the third and fourth 
fingers. The ratings are different for index and long finger 
and the long finger and the ring finger. The neurology 
examiner should clarify which fingers are being evaluated. 

Based on the foregoing, the case is REMANDED for the 
following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes 
sending the veteran a letter discussing 
what information and evidence not of 
record is necessary regarding a claim for 
new and material evidence and what is 
necessary to reopen a claim for service 
connection based on new and material 
evidence. 

The corrective notice letter must also 
describe the elements necessary to 
establish service connection, must 
explain the definition of new and 
material evidence, and must describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the prior 
denial.

2. After obtaining an appropriate release 
of information from the veteran, the 
AMC/RO should obtain the name and address 
of the veteran's private physician who he 
claims has diagnosed him with PTSD, and 
request all psychiatric medical records 
of that physician's treatment of the 
veteran and if obtained, associate those 
records with the claims folder. If those 
records are not obtained, the record 
should be so noted. 

3. The veteran should be contacted and it 
should be explained to him the type of 
evidence that is needed to substantiate a 
claim for PTSD. This evidence must be 
provided by the veteran to the AMC/RO. 
If, and only if,  the veteran supplies 
this information, contact the U. S. Army 
and Joint Services Records Research 
Center (JSRRC) and other appropriate 
agency(ies) and request any available 
operational reports verifying his alleged 
stressors. The veteran is advised that 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that if he has additional 
helpful information, he must be as 
specific as possible to facilitate a 
search for verifying information. 

4. If, and only if, an alleged stressful 
event is verified, the veteran should 
then be scheduled for a VA psychiatric 
examination. Any stressors that have been 
verified should be made known to the 
examiner. The psychiatrist should then 
render an opinion as to whether the 
veteran currently has PTSD, resulting 
from a verified experience occurring 
during service. It should be stated 
whether that current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV. If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based. The 
claims file should be made available to 
the examiner.

5. The AMC/RO should, if possible, 
contact the VA examiner who performed the 
VA peripheral nerve examination in 
November 2005. If he is contacted, he 
should be asked to clarify the fingers 
evaluated in that examination. If he did 
not examine the veteran's third and 
fourth fingers, or if he can not be 
located, the veteran should undergo 
additional VA neurology examination. All 
indicated studies, including range of 
motion studies, should be performed. The 
examiner should indicate the fingers that 
are affected by unfavorable ankylosis and 
whether the veteran's neuropathy of the 
digital nerves is mild, moderate, or 
severe. The examiner should clarify which 
specific fingers he finds affected by 
neuropathy .

6. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for right knee for finality on 
appeal. Additionally, the claim for 
service connection for PTSD, and 
increased rating for neuropathy, digital 
nerves, right third and fourth fingers, 
and residuals, post operative scars, with 
ankylosis distal interphalangeal 
articulations, right third and fourth 
fingers should be adjudicated. If any of 
the decisions are adverse to the veteran, 
he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


